EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Title
COGNITIVE FASHION PRODUCT RECOMMENDATION SYSTEM, COMPUTER PROGRAM PRODUCT, AND METHOD

Reasons for Allowance
Claims 1-20 are allowable. The following is an examiner’s statement of reasons for allowance:
35 USC § 112(b) Rejections
The 35 USC § 112(b) rejections has been withdrawn pursuant Applicant’s amendments.
 
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1-20 are allowable over the prior art as follows:
As discussed in the Non-Final rejection dated 2/1/2022, neither previously cited Ravichandran et al. (US 10,776,417 B1), nor previously cited Chavez et al. (US 10,685,057 B1), nor previously cited Herring et al. (US 2015/0339726 A1), nor previously cited Kornilov et al. (US 2019/0164210 A1) nor the totality of the prior art anticipate or render obvious the claims as a whole.

Cited NPL reference U (cited 1/27/2022 and 5/2/2022 in PTO-892) teaches recommending fashion items to a user using a neural network, but does not teach or suggest the claimed invention alone or in combination with other relevant prior art.

Cited NPL reference V (cited 1/27/2022 and 5/2/2022 in PTO-892) teaches using a neural network to recommend items based on a consumers online session data, but does not teach or suggest the claimed invention alone or in combination with other relevant prior art.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Vallery et al. (US 2012/0173324 A1) teaches creating a user profile that dynamically changes based on new user actions and determining targeted recommendations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein  can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/Examiner, Art Unit 3684        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625